FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 SERGIO GONZALEZ SANABRIA,                       No. 07-74503

               Petitioner,                       Agency No. A091-869-551

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Sergio Gonzalez Sanabria, native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SS/Research
immigration judge’s decision pretermitting his application for cancellation of

removal.

       We lack jurisdiction to review Gonzalez Sanabria’s contentions that he is

statutorily eligible for cancellation of removal and voluntary departure because his

conviction under 18 U.S.C. § 1542 does not constitute a crime of moral turpitude

because he failed to exhaust these issues before the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

       PETITION FOR REVIEW DISMISSED.




SS/Research                               2                                      07-74503